DETAILED ACTION
This action is a response to the amendments filed on 04/02/2021.
Claims 1, 3-4, 7, and 21-32 are pending.
Claims 1, 3-4, 7, and 21-32 are allowable.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-4, 7, and 21-32 are allowed as amended/presented in Amendment (“Response”) filed 04/02/2021, and claims 2, 5-6, and 8-20 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1 and 25:
Claim 1 discloses:
A computer-implemented method of preparing temporary use articles for transfer, the method comprising: receiving a plurality of articles at a transfer station of a fulfillment center that is part of a workflow for providing the plurality of articles, including a plurality of wearable items, as a service, following temporary use of the plurality of articles by one or more users, the transfer station comprising at least one intake area, at one outbound area, a transfer processor in communication with an article reader and an article labeler provided at the transfer station, the plurality of articles being received at the at least one intake area of the transfer station following an inspection of the plurality of articles following their temporary use; identifying, by the transfer processor, one of the articles from the at least one intake area by reading an article identifier of the article with the article reader of the transfer station by receiving information encoded in the article identifier of the article from the article reader; retrieving, by the transfer processor, care information for the identified article, the identified article being received from a first end user, based on the information encoded in the article identifier that is received by the transfer processor while the identified article is located at the transfer station, wherein when the identified article is an article 2Application No.: 16/288,545Attorney Docket No.: 00215-0008-00000 requiring special care, and a special care requirement is included in the care information that is retrieved by the transfer processor; preparing the identified article for transfer based on the special care requirement that is included in the care information retrieved by the transfer processor by placing the identified article in a protective packaging at the transfer station after the inspection; creating, with the article labeler, an additional article identifier that is a duplicate of the article identifier for the identified article, based on the special care requirement retrieved by the transfer processor in response to the article identifier being read by the article reader; placing the additional article identifier on the protective packaging at the transfer station; and providing the identified article in the protective packaging to a second end user that is different than the first end user following the special care of the identified article.
Claim 25 discloses:
plurality of articles at a transfer station of a fulfillment center that is part of a workflow for providing the plurality of articles, including a plurality of wearable items, that were received as part of a service, following temporary use of the plurality of articles by one or more users, the transfer station comprising: 5Application No.: 16/288,545 Attorney Docket No.: 00215-0008-00000 at least one intake area; at least one outbound area; a transfer processor in communication with an article reader; and an article labeler provided at the transfer station; the plurality of articles having been received at the at least one intake area of the transfer station following an inspection of the plurality of articles following their temporary use, a transfer processor configured to: identify, one of the articles from the at least one intake area by reading an article identifier of the article with the article reader of the transfer station by receiving information encoded in the article identifier of the article from the article reader, and retrieve care information for the identified article, the identified article having been received from a first end user, based on the information encoded in the article identifier that is received by the transfer processor while the identified article is located at the transfer station, wherein when the identified article is an article requiring special care, and a special care requirement is included in the care information that is retrieved by the transfer processor, the identified article, which has been prepared for transfer based on the special care requirement that is included in the care information retrieved by the transfer processor by having been placed in a protective packaging at the transfer station after the inspection; 6Application No.: 16/288,545 Attorney Docket No.: 00215-0008-00000 wherein the article labeler creates an additional article identifier that is a duplicate of the article identifier for the identified article, based on the special care requirement retrieved by the transfer processor in response to the article identifier having been read by the article reader, wherein the additional article identifier is disposed on the protective packaging at the transfer station, and wherein the identified article is disposed in the protective packaging for providing the identified article to a second end user that is different than the first end user following the special care of the identified article.


The examiner notes the cited italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 3-4, 7, 21-24 and 26-32 each depend from one of allowable claims 1 and 25, and therefore claims 3-4, 7, 21-24 and 26-32 are allowable for reasons consistent with those identified with respect to claims 1 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WHITNEY POFFENBARGER/Examiner, Art Unit 3627           



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627